Citation Nr: 0300796	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left patella with partial meniscectomy, 
post-operative, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased rating for chondromalacia, 
patella, right knee, status post arthroscopy with partial 
meniscectomy and abrasion chondroplasty, currently 
evaluated as 10 percent disabling. 

(Entitlement to service for a back condition, to include 
as secondary to the service-connected bilateral knee 
disabilities, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from July 
1975 to July 1979 and October 1981 to January 1984.  It 
appears from the record that the veteran also had active 
duty from June 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied service 
connection for a back condition as secondary to the 
service-connected bilateral knee disabilities and 
continued a 20 percent disability rating for residuals of 
a fracture of the left patella with partial meniscectomy, 
post-operative, and a 10 percent rating for 
chondromalacia, patella, right knee, status post 
arthroscopy times 2 with partial meniscectomy and abrasion 
chondroplasty.

The Board notes that there was a question raised during 
the veteran's September 2002 Travel Board hearing, as to 
whether the increased rating claim for chondromalacia, 
patella, right knee, status post arthroscopy times 2 with 
partial meniscectomy and abrasion chondroplasty, was 
currently on appeal. While the veteran's substantive 
appeal regarding the right knee was filed prior to the 
issuance of the statement of the case (SOC), the Board 
finds that the issue is properly before the Board at this 
time.  In the veteran's April 2000 notice of disagreement 
and VA-Form 9 dated May 2000, he referred to both knees.  
As there is no specific bar in the regulations as to a 
substantive appeal filed out of time, only that it must be 
filed within the remainder of the 1-year period from the 
date of mailing of the notification of the determination 
being appealed, which it was in the instant case, or 
within 60 days from the date the agency of original 
jurisdiction mails the SOC, for the sake of judicial 
economy, the Board shall proceed in adjudicating the 
claim.

The Board is undertaking additional development on the 
claim of entitlement to service connection for a back 
condition, to include as secondary to the service-
connected bilateral knee, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing this issue.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran's residuals of a fracture of the left 
patella with partial meniscectomy, post-operative, are 
currently productive of no more than moderate impairment.

3.  The veteran's chondromalacia, patella, right knee, 
status post arthroscopy with partial meniscectomy and 
abrasion chondroplasty, is currently productive of no more 
than slight knee impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in 
excess of 20 percent disabling for residuals of a fracture 
of the left patella with partial meniscectomy, post-
operative, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, Part 4, including § 4.71a, Diagnostic Codes 5256-
5262 (2002).  

2. The criteria for entitlement to an evaluation in excess 
of 10 percent disabling for chondromalacia, patella, right 
knee, status post arthroscopy with partial meniscectomy 
and abrasion chondroplasty, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, 
Diagnostic Codes 5256-5262 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been 
given to the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)].  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  The VCAA is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based upon the submission 
of new and material evidence, which are not applicable in 
the instant case, the implementing regulations are also 
effective November 9, 2000.  In this case, the regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

The current standard of review for all claims is as 
follows.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  

In the April 2000 SOC and the March 2001 supplemental 
statement of the case (SSOC), the RO denied the increased 
rating claims on the substantive merits, based on the 
standard of review articulated in this decision.  The 
Board finds, therefore, that the RO has adjudicated the 
veteran's claims under the correct standard.

The Board will apply the current standard in adjudicating 
the veteran's claim. 
VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2002)].  After having carefully 
reviewed the record on appeal, the Board has concluded 
that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record indicates that the veteran 
was notified of the information necessary to substantiate 
his claims, including the requirements for an increased 
rating, by means of the discussions in the March 2000 
rating decision, the April 2000 SOC, and the March 2001 
SSOC.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  
The veteran's service medical records, service personnel 
records, private medical records, and VA outpatient 
treatment records have been associated with the claims 
folder.  The appellant was also afforded a VA examination 
in connection with his claims in July 1999. 

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his claims.  The veteran has not identified, 
and the Board is not aware of, any additional outstanding 
evidence with respect to the increased rating claims.  In 
sum, the facts relevant to the veteran's claims have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) ("Both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  
Therefore, there is no reasonable possibility that any 
further development could substantiate the claims.  
Accordingly, the Board will address the merits of the 
veteran's claims.

Laws and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.

I.  Entitlement to an increased rating for residuals of a 
fracture of the left patella with partial meniscectomy, 
post-operative.

Historically, in a January 1980 rating decision, service 
connection was granted for residuals of a fracture of the 
left patella.  A noncompensable evaluation was assigned 
from July 1979.  In a September 1987 rating decision, the 
veteran's residuals of a fracture of the left patella was 
assigned a 0 percent evaluation from January 1984, a 100 
percent evaluation from August 1987 and a 10 percent 
evaluation from October 1987. (Note: the veteran was on 
active duty between October 1981 and January 1984).  The 
veteran's disability was recharacterized as residuals of a 
fracture of the left patella with partial meniscectomy, 
post-operative. In a June 1989 rating decision, the 
veteran's left knee was increased to 20 percent disabling 
effective August 1988.   The veteran filed a claim for an 
increased rating in March 1999.  In a March 2000 rating 
decision the 20 percent disabling rating was continued. 
The veteran disagreed with the 20 percent rating and 
initiated this appeal.  

The veteran contends that he is entitled to a higher 
rating for his service-connected left knee.  Specifically, 
the veteran asserts that his disability has increased in 
severity due to pain, which requires him to wear a knee 
brace.

The veteran's residuals of a fracture of the left patella 
with partial meniscectomy, post-operative, are currently 
assigned a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which requires moderate knee 
impairment due to recurrent subluxation or lateral 
instability; a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.

The pertinent evidence of record is as follows.  VA 
outpatient treatment records dated between February 1989 
and July 1990, show that the veteran was treated for left 
knee pain. In November 1989, the veteran had arthroscopic 
surgery on his left knee.  Records from the University 
Hospital dated in January 1994 indicate that the veteran's 
left knee demonstrated a complete tear through the 
posterior horn, the posterior body of the medial meniscus 
and anterior ligament. Small joint effusion was noted.  
The cartilage appeared intact.  No findings were made 
regarding the left knee upon VA examination in January 
1994.  No complaints regarding the veteran's left knee 
were contained in private medical records from Dr. B.B. 
dated between May 1991 and November 1991. 

Private medical records from Dr. C. S. dated between June 
1985 and May 1999, shows complaints of left knee pain, to 
include in April 1995 and in May 1995, when he also 
complained of stiffness.  Upon examination in September 
1995, there was no edema or erythema in the left knee.  
The veteran had limited range of motion and tenderness to 
palpation on the medial meniscus.  He was given an 
injection into the left knee.  In March 1999, notes 
indicate that the veteran again complained that his left 
knee was hurting.

Upon VA examination in July 1999, the veteran complained 
of continued left knee pain.  He indicated that he wears a 
brace with metallic hinges, especially at work or when he 
is required to do a lot of walking and physical activity.  
The veteran informed the examiner that he took Tylenol #3 
frequently for the pain in his knees.  He stated that he 
has been working for the same employer for the past 15 
years.  He indicated that he takes breaks every 30 
minutes.  He also indicated that he has not missed any 
work and mostly tries to do his job every day in spite of 
the pain.  The veteran informed the examiner that he tries 
to walk after work one mile, two or three times a week for 
exercise.  He stated that he had a difficult time going up 
and down stairs.   

Physical examination revealed no edema of the knees.  The 
patella was mobile and no evidence of fluid.  The veteran 
was able to flex normally on both sides 0 to 130 degrees 
and extend to 0 degrees on both sides.  Flexion did cause 
some discomfort.  The examiner indicated that there was a 
moderate amount of pain for the range of motion.  Anterior 
drawer sign and McMurray's test were negative.  Gait was 
within normal limits. The examiner was diagnosed as status 
post arthroscopic surgery and having chronic pain due to 
degenerative joint disease.  In an addendum, the examiner 
indicated that range of motion had mild restriction.

VA outpatient treatment reports dated between November 
1998 and August 1999 are also contained in the claims 
folder.  An entry dated in July 1999 indicates that the 
veteran had flexion from 0 to 117 degrees and extension to 
0 degrees in the left knee.  

The veteran presented testimony in a September 2002 Travel 
Board hearing before the undersigned Board member.  He 
testified to the following: he uses a cane; the pain is 
dull to sharp in his left knee; he has occasions of 
swelling and giving out; his hobbies are affected; and he 
takes medication for pain.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's left knee symptomatology more closely 
approximates the criteria for the currently assigned 20 
percent rating. See 38 C.F.R. §§ 4.3,  4.7.  In this 
regard, there has been no evidence of severe recurrent 
subluxation or lateral instability of the left knee to 
warrant a 30 percent rating under Diagnostic Code 5257. 
See 38 C.F.R. § 4.71a.   In fact, there were no findings 
as to subluxation or instability of the left knee in the 
evidence of record.  

The Board finds that there are no other potentially 
applicable rating criteria that would allow for a higher 
rating. As the veteran had full extension to zero degrees 
upon VA examination in July 1999 and in VA outpatient 
treatment records dated in July 1999, and flexion to 130 
degrees upon VA examination in July 1999 and flexion to 
117 degrees in VA outpatient treatment records dated in 
July 1999, though with pain, his limitation of motion is 
non-compensable under Diagnostic Codes 5260 and 5261. 
38 C.F.R. § 4.71a; See also Part 4, Plate II (normal 
extension is zero degrees and flexion is 140 degrees).  
The record does not reflect, nor does the veteran contend, 
that there is ankylosis of the left knee to warrant a 
higher rating under Diagnostic Code 5256. Id. 

In light of the veteran's credible complaints of pain, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, have also 
been considered and are reflected in the currently 
assigned 20 percent rating under diagnostic code 5257.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, the Board notes that 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, are 
inapplicable to ratings under Diagnostic Code 5257 because 
it is not predicated on loss of range of motion. See 
Johnson v. Brown, 9 Vet. App. 7, 12 (1996). 

In conclusion, the current medical evidence, as previously 
discussed, is consistent with no more than a 20 percent 
disability evaluation for residuals of a fracture of the 
left patella with partial meniscectomy, post-operative.  
Should the veteran's disability picture change in the 
future, he may be assigned a higher rating. See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than those noted above.  

The evidence does not reflect that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to an increased rating for 
chondromalacia, patella, right knee, status post 
arthroscopy with partial meniscectomy and abrasion 
chondroplasty.

Historically, in a May 1994 rating decision, service 
connection was granted for chondromalacia, patella, right 
knee, status post arthroscopy with partial meniscectomy 
and abrasion chondroplasty.  Evaluations were assigned as 
follows: 
100 percent from July 1990; 10 percent from September 
1990; 100 percent from August 1991; and 10 percent from 
October 1991.  In a November 1994 decision, the Board 
found that a January 1980 rating decision denying service 
connection for chondromalacia patella of the right knee, 
contained clear and unmistakable error and was reversible.  
In a December 1994 RO decision, evaluations of the 
veteran's right knee were reassigned as follows: 0 percent 
from July 1979; active duty between October 1981 and 
January 1984; 0 percent from January 1984; 100 percent 
from July 1990; 10 percent from September 1990; 100 
percent from August 1991; and 10 percent from October 
1991.  In February 1995, the veteran filed a notice of 
disagreement with the 0 percent evaluation assigned 
between January 1984 and July 1990.  The Board affirmed 
the noncompensable evaluation in a June 1999 rating 
decision.  With respect to the instant claim, the veteran 
filed a request for an increased rating in March 1999.  In 
a March 2000 rating decision, the 10 percent disabling 
rating was continued. The veteran disagreed with the 10 
percent rating and initiated this appeal.  

The veteran contends that he is entitled to a higher 
rating for his service-connected right knee.  
Specifically, the veteran asserts that his disability has 
increased in severity due to pain and multiple surgeries.  
He further indicates that he is required to wear a knee 
brace.

The veteran's chondromalacia, patella, right knee, status 
post arthroscopy with partial meniscectomy and abrasion 
chondroplasty, is currently assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
requires slight knee impairment due to recurrent 
subluxation or lateral instability; a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.

The pertinent evidence of record is as follows.  Private 
medical records from Dr. 
C. S. dated between June 1985 and May 1999, shows 
complaints of right knee pain and stiffness.  The most 
recent complaint regarding the veteran's right knee was in 
May 1995, when he complained of swelling.  There were no 
complaints regarding the veteran's right knee subsequent 
to May 1995.  A May 1999 letter from Dr. C. S. indicates 
that the veteran was being treated for arthritis of the 
knees.
Upon VA examination in July 1999, the veteran complained 
of continued right knee pain.  The veteran's subjective 
complaints and physical examination results are discussed 
in detail in the portion of this decision pertaining to an 
increased rating for the left knee. (See above.)  There 
are no additional comments with respect to the right knee.

VA outpatient treatment reports dated between November 
1998 and August 1999 are also contained in the claims 
folder.  An entry dated in July 1999 indicates that the 
veteran had flexion from 0 to 115 degrees and extension to 
0 degrees in the right knee.  

The veteran presented testimony in a September 2002 Travel 
Board hearing before the undersigned Board member.  He 
testified to the following: he uses a cane; he has 
occasions of swelling and giving out; his hobbies are 
affected; he takes medication for pain; range of motion in 
the right knee is not as good as on the left; he wears a 
brace; and he feels his right knee is worse than his left 
knee.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's right knee symptomatology more closely 
approximates the criteria for the currently assigned 10 
percent rating. See 38 C.F.R. §§ 4.3,  4.7.  In this 
regard, there has been no evidence of moderate recurrent 
subluxation or lateral instability of the right knee to 
warrant a 20 percent rating under Diagnostic Code 5257. 
See 38 C.F.R. § 4.71a.   In fact, there were no findings 
as to subluxation or instability of the right knee in the 
evidence of record.  

The Board finds that there are no other potentially 
applicable rating criteria that would allow for a higher 
rating. As the veteran had full extension to zero degrees 
upon VA examination in July 1999 and in VA outpatient 
treatment records dated in July 1999, and flexion to 130 
degrees upon VA examination in July 1999 and flexion to 
115 degrees in VA outpatient treatment records dated in 
July 1999, though with pain, his limitation of motion is 
non-compensable under Diagnostic Codes 5260 and 5261. 
38 C.F.R. § 4.71a; See also Part 4, Plate II (normal 
extension is zero degrees and flexion is 140 degrees).  
The record does not reflect, nor does the veteran contend, 
that there is ankylosis of the right knee to warrant a 
higher rating under Diagnostic Code 5256. Id.  While the 
veteran testified that his right knee gave out, the 
clinical evidence of record does not contain recent 
findings of dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint to 
warrant a 20 percent rating under Diagnostic Code 5258. 
Id.

In light of the veteran's credible complaints of pain, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, have also 
been considered and are reflected in the currently 
assigned 10 percent rating under diagnostic code 5257.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  
However, the Board notes that 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, are inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss 
of range of motion. See Johnson, supra. 

In conclusion, the current medical evidence, as previously 
discussed, is consistent with no more than a 10 percent 
disability evaluation for chondromalacia, patella, right 
knee, status post arthroscopy with partial meniscectomy 
and abrasion chondroplasty.  Should the veteran's 
disability picture change in the future, he may be 
assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

The evidence does not reflect that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell, supra; Floyd, supra; Shipwash, 
supra.

ORDER

Entitlement to a rating in excess of 20 percent disabling 
for residuals of a fracture of the left patella with 
partial meniscectomy, post-operative, is denied. 

Entitlement to a rating in excess of 10 percent disabling 
for chondromalacia, patella, right knee, status post 
arthroscopy with partial meniscectomy and abrasion 
chondroplasty, is denied. 


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

